Citation Nr: 0613524	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  00-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1957 to April 
1959.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  In June 2001, the veteran testified via 
videoconference at a Board hearing before the undersigned.  

The veteran appealed the Board's August 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant averring that a remand was 
required due to the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005).  In an Order dated December 3, 2002, the Court vacated 
the Board's decision and remanded the matter, pursuant to the 
Joint Motion.  

The Board remanded this case back to the RO for additional 
development in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claims.  

The Court has held that, where VA has notice that the veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 Vet. 
App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

In several letters found in the evidence of record the 
appellant states he applied for, or received, SSA disability 
benefits or Supplemental Security Income (SSI).  Further, he 
testified during his Board hearing in June 2001 that he 
received AFPC funds from the state of Maine in the 1960s 
before he received SSI.  The exact nature of the disability 
claimed, or when the veteran began receiving disability 
benefits, is unclear.

Based on this evidence on file and the guidance of the Court, 
the veteran's SSA records should be obtained in connection 
with his effort to reopen his service connection claim.  In 
addition, in his efforts to reopen his service connection 
claim, the veteran should be afforded a notice letter 
reflective of the Court's recent cases of Dingess and Kent.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, and all medical 
records considered in his claim for SSA 
disability or SSI benefits (and any 
subsequent disability determination 
evaluations).

2.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decisions in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. Mar. 3, 2006), and Kent v. Nicholson, 
No. 04-181 (Vet. App. Mar. 31, 2006).

3.  If, on readjudication of the claim, 
the SSA records show or seem to reveal 
treatment for or manifestations of a head 
injury, then the RO may wish to arrange 
for a physician with appropriate expertise 
to review the veteran's VA claims folder 
and provide an opinion, with supporting 
rationale, as to whether the veteran's 
claimed residuals of a head injury appear 
to be due to service between May 1957 and 
April 1959.  If the reviewer believes that 
physical examination and/or diagnostic 
testing of the veteran is necessary, such 
should be scheduled.  A report then should 
be prepared on the complete history of the 
claimed disorder and associated with the 
veteran's VA claims folder.  If no 
pertinent head injury residuals are 
revealed in the SSA records, additional 
examination/opinion would not seem 
indicated.

4.  Thereafter, if it determines the 
Social Security records, or other 
information it has received, constitute 
new and material evidence, then the RO 
should readjudicate the veteran's claim 
for service connection for residuals of a 
head injury.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2006 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



